Citation Nr: 0009922	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the non-compensable disability evaluation for 
hemorrhoids was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1983 and from June 1984 to October 1984.

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Muskogee, Oklahoma which, in pertinent part, granted service 
connection for hemorrhoids and assigned a non-compensable 
disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  The veteran's hemorrhoids have not been shown to be large 
or thrombotic, irreducible, with excessive tissue, evidencing 
frequent recurrences.


CONCLUSION OF LAW

The noncompensable disability evaluation assigned for 
hemorrhoids was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for 
hemorrhoids.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  We are also 
satisfied that all relevant facts have now been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected hemorrhoids.  The 
Board has identified nothing in this historical record which 
suggests that the current evidence of record is not adequate 
to fairly determine the rating to be assigned for this 
disability.  Moreover, the Board has concluded that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical history and findings 
pertaining to this disability.

VA hospital records reflect that the veteran underwent a 
hemorrhoidectomy and rectal biopsy in May 1997.  In a June 
1997 report of consultation at a private clinic it was 
reported at this time that, since the May 1997 surgery, the 
veteran had had no problems with rectal bleeding.  On rectal 
examination, very mild external hemorrhoids, were noted.  The 
impression was a well differentiated carcinoma of the low 
rectum.  In October 1997 the veteran underwent an abdominal 
perineal resection of colorectal cancer with intraoperative 
placement of urethral stents.

At the time of a February 1998 VA examination of the veteran 
it was reported that, because of the surgery associated with 
the carcinoma of the rectum, the veteran did not have 
bleeding from the hemorrhoids.  It was noted that the surgery 
required that the anus be sewn shut and that he now had a 
colostomy.  It was reported that, although he had no bleeding 
from the hemorrhoids, he sometimes had itching in the area.

On examination, the perirectal area revealed no 
abnormalities.  The anus was sewn shut.  The impressions 
included history of hemorrhoids; carcinoma of the rectum now 
with colostomy; and history of "blister" which may have 
been a perirectal abscess.

The veteran is seeking the compensable disability evaluation 
for the period beginning September 30, 1997, the date that 
the grant of service connection for hemorrhoids became 
effective.  A recent United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) decision, Fenderson v. West, 
12 Vet. App. 119 (1999), concluded that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance", is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as 
"staged" ratings.

The veteran's hemorrhoid condition has been rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 7336.  Under that Code, where hemorrhoids are large or 
thrombotic, irreducible, with excessive tissue, evidencing 
frequent recurrences, a 10 percent disability evaluation is 
for assignment.  Where they are mild or moderate, a non-
compensable disability evaluation will be assigned.

In the instant case, while the veteran has stated that due to 
his condition and the surgeries, a higher evaluation should 
be assigned, in June 1997 it was reported that, since the May 
1997 surgery, the veteran had had no problems with rectal 
bleeding.  Moreover, although he complained of itching when 
he was examined in February 1998, because of the surgery 
associated with the carcinoma of the rectum, a disability for 
which service connection is not in effect, the veteran did 
not have bleeding from the hemorrhoids.  As the veteran is 
not shown to have experienced any of the required 
manifestations, the noncompensable disability evaluation 
assigned for the hemorrhoids was proper.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Code 7336.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis. 
The Board finds that the veteran has not contended nor is 
there anything in the record to suggest that his hemorrhoid 
condition has been shown to have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).


ORDER

The non-compensable disability evaluation for hemorrhoids was 
proper.  The appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

